STATE OF WEST VIRGINIA
                               SUPREME COURT OF APPEALS

J. F. Allen Corporation, a
West Virginia corporation,
Plaintiff Below, Petitioner,                                                       FILED
vs) No. 19-0369 (Kanawha County 14-C-1182)                                     October 16, 2020
                                                                                    released at 3:00 p.m.
                                                                                EDYTHE NASH GAISER, CLERK
The Sanitary Board of the City of Charleston,                                   SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
West Virginia, a municipal utility, and
Burgess and Niple, Inc., an Ohio corporation,
Defendants Below, Respondents,

And

Burgess and Niple, Inc., an Ohio corporation,
Defendant Below, Petitioner,

vs) No. 19-0394 (Kanawha County 14-C-1182)

J. F. Allen Corporation, a West Virginia corporation,
Plaintiff Below/Respondent.


                                 MEMORANDUM DECISION

                These consolidated appeals were filed by parties to a breach of contract/negligence
action arising out of a sewer improvement project, which action was tried to jury verdict in the
Circuit Court of Kanawha County. The jury rendered a verdict in favor of plaintiff J. F. Allen
Corporation (hereinafter “J. F. Allen”), 1 finding that defendant The Sanitary Board of the City of
Charleston (hereinafter “the Sanitary Board”) breached its contract with J. F. Allen and awarded
damages in the amount of $1,300,000.20. The jury further determined that defendant Burgess &
Niple, Inc. (hereinafter “B & N”), 2 had committed professional negligence, awarding damages in
the amount of $3,000,000.20, which was reduced by a 10% apportionment of comparative
negligence against J. F. Allen, resulting in a net judgment of $2,700,000.18.

               Upon post-trial motions filed by the Sanitary Board and B & N (collectively
“defendants”), the circuit court granted a new trial on damages only, finding that the jury’s verdict
was inconsistent, unsupported by evidence, violated the “single recovery” rule, and could not be

       1
         J. F. Allen is represented by counsel, Charles M. Johnstone, II, and Johnson W. Gabhart,
Esq., Johnstone & Gabhart, LLP, Charleston, West Virginia.

       2
         B & N is represented by counsel, Peter T. DeMasters, Esq. and Michael A. Secret, Esq.,
Flaherty Sensabaugh Bonasso, PLLC, Charleston, West Virginia.
                                                 1
corrected with remittitur. More specifically, the circuit court found that J. F. Allen had submitted
evidence in support of only $1.2 million in damages, yet the jury awarded well in excess of that
amount both as against each defendant and in the aggregate. Because of such excess, the court
concluded that while it could theoretically remit the verdict, it could not properly apportion
damages between the defendants. The circuit court also denied defendants’ renewed motions for
judgment as a matter of law, finding that in viewing the evidence in the light most favorable to J.
F. Allen, the jury’s liability verdict should stand. All three parties appealed, which appeals were
consolidated for consideration by the Court. 3

               This Court has considered the parties’ briefs, oral arguments, and the record on
appeal. Upon consideration of the standard of review and the applicable law, we find no substantial
question of law presented nor prejudicial error. For these reasons and those set forth herein, a
memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the West
Virginia Rules of Appellate Procedure.

                                I. Factual and Procedural History

               J. F. Allen contracted with the Sanitary Board to serve as contractor for a sanitary
sewer replacement project on Kanawha Two-Mile Creek; B & N contracted separately with the
Sanitary Board to serve as engineer/architect for the project, providing design and contract
administration services including review of disputes and requests for adjustments. The project
began on January 9, 2012, and was scheduled for completion by February 1, 2013; however,
certain delays occurred which were caused by strikes on unmarked or mismarked underground
facilities.

                J. F. Allen submitted its request for final payment on November 4, 2013, which
payment was issued on November 20, 2013. Nearly six months later, on May 7, 2014, J. F. Allen
submitted a “Request for Equitable Adjustment” (“REA”) in the amount of $1,309,943.00 pursuant
to the contract, for additional costs and expenses resulting from delays occasioned by the
underground facility strikes. B & N, as arbiter of disputes under the contract, advised that since
the construction phase had been completed, it was “no longer authorized to provide professional
services for this project.” Accordingly, the REA was rejected, prompting the filing of the instant
action.

                The parties’ handling of the delays caused by the underground utility strikes and
the resultant extra costs are primarily at issue in the instant action. 4 In the trial below, J. F. Allen
admitted that it did not file a written claim for additional delay costs as described in its contract

        3
         An appeal was also filed by the Sanitary Board which was consolidated with the instant
appeals. Prior to oral argument, the Sanitary Board reached a settlement with J. F. Allen and
withdrew its appeal. J. F. Allen likewise withdrew its appeal as against Sanitary Board, leaving
only the issues raised with regard to B & N in its appeal.

        4
         In addition to the underground utility strikes, J. F. Allen also alleged that work performed
by other contractors caused additional delay and that certain restoration and paving work was
required that was not otherwise accounted for in the contract price.
                                                   2
with the Sanitary Board. However, witnesses testified that the Sanitary Board’s contractual
representative—B & N—provided resident project representatives who were onsite daily and
maintaining written reports about the strikes. J. F. Allen presented evidence that these
representatives were made aware of the resulting delays and told to take careful notes about them
for purposes of a future claim for reimbursement. Alan Shreve, an employee of J. F. Allen, testified
that he regularly advised B & N representatives of the strikes, delays, and mounting costs and was
told, “We’ll make you good on it.” Testimony was also adduced that change orders for additional
costs were handled in a manner that did not strictly comply with the contract, but rather through
informal dealings. J. F. Allen contended B & N was advised through a series of letters about delays
and interruptions in the work and that the contract required B & N to immediately address such
unexpected delays by way of change orders.

                 In its defense, B & N argued that J. F. Allen admittedly failed to comply with the
contract’s claims process, which was the exclusive remedy for any additional costs and required
timely written notice of such claims. It argued further that the contract expressly provided that
any claims not made or identified by submission of the request for final payment were waived. B
& N countered that it was not made aware that the strikes were causing significant delays and that,
in fact, J. F. Allen reported “no delays” during monthly meetings. It maintained that the project
was expected to be finished on time until a few months prior to the original completion date. B &
N also adduced evidence that it urged J. F. Allen to submit any claims for additional payments “as
soon as possible,” but J. F. Allen failed to do so. When J. F. Allen submitted its request for final
payment, no outstanding claims were identified as required by the contract. B & N argued that,
after the final payment was issued, the “construction phase” as defined by the contract was
completed and therefore, its authority to act on any further claims relating to the contract had
ended.

The Contracts

               At trial, the parties introduced the pertinent contracts between J. F. Allen and the
Sanitary Board (the “Contractor Agreement”) and the Sanitary Board and B & N (the “Engineer
Agreement”). With respect to underground facilities, the Contractor Agreement contains a section
regarding “Underground Facilities” entitled “Not Shown or Indicated.” It states that if
underground facilities are revealed that were not shown or indicated in the contract documents, the
contractor shall, inter alia,

                give written notice to . . . [the] Engineer. Engineer will promptly
                review the Underground Facility and determine the extent, if any, to
                which a change is required in the Contract Documents to reflect and
                document the consequences of the existence or location of the
                Underground Facility. . . . If Engineer concludes that a change in
                the Contract Documents is required, a Work Change Directive or a
                Change Order will be issued to reflect and document such
                consequences. An equitable adjustment shall be made in the
                Contract Price or Contract Times, or both, to the extent that they are
                attributable to the existence or location of any Underground Facility
                that was not shown or indicated or not shown or indicated with

                                                  3
               reasonable accuracy in the Contract Documents and that Contractor
               did not know of and could not reasonably have been expected to be
               aware of or to have anticipated. If Owner and Contractor are unable
               to agree on entitlement to or on the amount or extent, if any, of any
               such adjustment in Contract Price or Contract Times, Owner or
               Contractor may make a Claim therefor . . . .

(emphasis added). With respect to the handling of any such “claims,” the Contractor Agreement
provides that

               [a]ll Claims, 5 except those waived . . . shall be referred to the
               Engineer for decision. A decision by Engineer shall be required as
               a condition precedent to any exercise by Owner or Contractor of any
               rights or remedies either may otherwise have under the [contract] . .
               . or by Laws and Regulations in respect of such Claims.

(footnote added). The Contractor Agreement further requires that “[w]ritten notice stating the
general nature of each Claim shall be delivered by the claimant to Engineer . . . promptly (but in
no event later than 30 days) after the start of the event giving rise thereto” and that “[i]n the event
that Engineer does not take action on a Claim within said 30 days, the Claim shall be deemed
denied.” Further, “[n]o Claim for an adjustment in Contract Price . . . will be valid if not submitted
in accordance with [the contract].”

               With respect to “Final Application for Payment,” the Contractor Agreement
provides that such application “shall be accompanied by . . . a list of all Claims against Owner that
Contractor believes are unsettled[.]” More specifically,

               [t]he making and acceptance 6 of final payment will constitute . . . a
               waiver of all Claims by Owner against Contractor . . . [and] a waiver
               of all Claims by Contractor against Owner other than those
               previously made in accordance with the requirements herein and
               expressly acknowledged by Owner in writing as still unsettled.

(footnote added).

              The pertinent portions of the Engineer Agreement state, inter alia, that “Engineer
will be Owner’s representative during the construction period” and “[t]he Construction Phase . . .

       5
          A “claim” is defined in the contract as a “demand or assertion . . . seeking an adjustment
of Contract Price . . . or other relief with respect to the terms of the Contract.” The contract
provides that “if Owner and Contractor are unable to agree on entitlement to or on the amount or
extent, if any, of any adjustment in the Contract Price or Contract Times that should be allowed as
a result of such other work, a Claim may be made therefor . . . .”

       6
         J. F. Allen never cashed the check for this final payment and therefore argued at trial that
it was not “accepted.”
                                                  4
will terminate upon written recommendation by Engineer for final payment to Contractors.” It
provides further that B & N will be the “initial interpreter of the requirements of the contract and
all disputes regarding the interpretation of the contract or acceptability of the work are to be
submitted to B & N for resolution.” In that regard, “[w]hen functioning as interpreter and judge .
. . Engineer will not show partiality to Owner or Contractor and will not be liable in connection
with any interpretation or decision rendered in good faith in such capacity.” Moreover,

               [n]either Engineer’s authority or responsibility under [the contract]
               . . . nor any decision made by Engineer in good faith either to
               exercise or not exercise such authority or responsibility or the
               undertaking, exercise, or performance of any authority or
               responsibility by Engineer shall create, impose, or give rise to any
               duty in contract, tort, or otherwise owed by Engineer to Contractor
               ....

The Civil Action and Prior Appeal

                Upon rejection of the REA, J. F. Allen filed suit against the defendants, alleging
breach of contract and unjust enrichment 7 against the Sanitary Board and negligence against B &
N. More specifically, J. F. Allen contended that B & N failed to investigate or initiate change
orders or other reimbursement for delays and costs stemming from the underground facility strikes
despite actual notice of these events. It further alleged more generally that B & N failed to properly
administer the project by refusing to recommend payment of the REA. As against the Sanitary
Board, J. F. Allen alleged that the contract unequivocally required it to reimburse J. F. Allen for
delay costs resulting from unmarked or mismarked utilities. Neither defendant filed a cross-claim
for indemnification or contribution. 8

                The circuit court dismissed the case against the Sanitary Board, which dismissal
was appealed to this Court. See J. F. Allen Corp. v. Sanitary Bd. of City of Charleston, 237 W.
Va. 77, 785 S.E.2d 627 (2016) (“J. F. Allen I”). The Court reversed and remanded, rejecting the
circuit court’s dispositive conclusion that the contract placed the burden of investigation regarding
underground facilities on J. F. Allen. The Court concluded, instead, that the contract “expressly
provided for a possible equitable adjustment of the contract price as a result of the existence of an
underground facility not shown on the construction plans[.]” Id. at 82, 785 S.E.2d at 632. In
response to the Sanitary Board’s contention that the case was barred by J. F. Allen’s failure to
comply with the written notice contractual provisions, the Court found that “the complaint alleged
that [the Sanitary Board] had actual notice through its onsite representative who documented each
event as it occurred [which] . . . . could constitute a written notice if viewed in the light most

       7
         The circuit court dismissed the unjust enrichment claim and that dismissal was not
appealed. It was likewise omitted from the amended complaint.

       8
         The Sanitary Board filed a counter-claim against J. F. Allen seeking liquidated damages
under the contract for the delays. The jury found that the Sanitary Board was not entitled to such
damages.

                                                  5
favorable to J. F. Allen.” Id. Alternatively, the Court found that factual development may reveal
that the Sanitary Board waived the notice requirement “by failing itself to comply with the
provision.” Id. Specifically, the Court concluded:

                [W]hether J. F. Allen did, in fact, satisfy the requirements of the
                contract, and whether [the Sanitary Board] did, in fact, breach its
                obligations under the contract or whether elements of the contract
                were waived or amended by the parties, are questions of fact that
                should only be resolved after the parties have had an opportunity to
                engage in discovery.
Id. at 83, 785 S.E.2d at 633 (emphasis added).

The Trial

               The trial lasted eight days. In addition to evidence in support of their respective
positions outlined supra, J. F. Allen presented the testimony of Charles Dutill, an engineering
expert offered in the field of design and administration of public works utility construction
projects. Mr. Dutill testified that B & N failed to comply with the applicable standard of care in
administering the contract. Neither defendant offered an expert in rebuttal.

                J. F. Allen also introduced the REA into evidence, along with testimony from its
author, Bryon Willoughby. During his testimony, Mr. Willoughby briefly referenced that J. F.
Allen was over budget $3 million but did not provide a further itemization of this amount. J. F.
Allen’s president, Greg Hadjis, also made reference during his testimony to the various effects of
the delays caused by underground utility strikes, such as costs of accelerating the project work,
extending work hours, increased costs for home office support and management, additional jobsite
visits, surveying, and additional costs incurred to maintain its safety program.

                During closing arguments, while referencing the verdict form, counsel for J. F.
Allen stated:

                If you answer questions 1 and 2 yes, please assess damages. . . . The
                damages are the same that we assert against both of these entities.
                Okay. So of this amount, you’ve got to decide how much you want
                to put against the Sanitary Board and what you want to put against
                [B & N].

(emphasis added). Later, while explaining the verdict form and how to respond to the
interrogatories, counsel (referring to the interrogatories against B & N) stated: “Finally, so there
would be no [comparative fault] percentage and you put in number 3 hopefully the rest of the
money . . . .” (emphasis added). Counsel utilized a demonstrative exhibit which identified
$1,252,392.43 in damages and made reference to “this number” in explaining the verdict form.

              After initial deliberations, the jury submitted a question to the circuit court, asking
“Do we assess the dollar amount, Question 3, Part II [damages for breach of contract against the

                                                 6
Sanitary Board], and if yes, on what basis?” Later (and apparently before the first question was
answered), the jury returned to the courtroom, submitting additional questions. The first question
appears to reiterate the unanswered question regarding breach of contract damages, inquiring
“What is this amount based on?” After the circuit court answered the question by advising the
jury to recall the witnesses, evidence, and exhibits, the foreperson inquired as to whether the jury
had the demonstrative exhibit utilized by J. F. Allen’s counsel during closing in its possession; the
jury had also prepared a written question to this effect. Finally, the court read an additional
question referencing the verdict form’s instruction to “assign a percentage of fault below,”
whereupon the jury inquired “what is this and is it based [sic]?” with the foreperson’s addition that
“[w]hat does the hundred percent equal?” The court re-read the comparative fault instruction to
the jury, prompting the foreperson to advise, “That helps.”

                Thereafter, the jury returned to deliberate and ultimately returned a verdict in favor
of J. F. Allen, finding breach of contract by the Sanitary Board and negligence by B & N. Upon
entering the courtroom, the foreperson stated, “We got it right, this time.” It found 90% negligence
against B & N and 10% negligence against J. F. Allen. However, on the verdict form, it only
awarded damages in the section addressing the breach of contract by the Sanitary Board, leaving
the damages portion of the verdict form pertaining to B & N blank. It awarded damages against
the Sanitary Board in the amount of $1,300,000.20.

                Defendants both moved for a mistrial, which was denied. The circuit court noted
that the jury “got that they [were] supposed to give one recovery but may not have apportioned it
among the defendants.” The court indicated that it needed to “flesh out” if the jury intended to
assess the entire verdict against the Sanitary Board or intended to apportion it between the
defendants. Counsel for J. F. Allen agreed, stating, “Yes, your Honor. Did they intend for that to
be zero damages [against B & N] or was it their intention that the one-point three-million be split
between the defendants[?]” The circuit court reassembled the jury and asked them to return to the
jury room and “focus on” question 3, telling them “what I need to know . . . was it your intent to
award zero damages against Burgess and Niple?”

                After returning for further deliberations, the jury submitted yet another question:
“What dollar amount are we assessing for (in question 3) [damages for negligence against B & N]
or do we come up with the dollar amount?” Before the question was answered, the jury returned
a verdict, having filled in the damages blank against B & N, awarding $3,000,000.20. Upon
entering the courtroom, the foreperson allegedly stated “We did get it right this time,” although B
& N maintains that this statement was not accurately transcribed and that the foreperson actually
said, “If we didn’t get it right this time, we quit.” (emphasis added). Defendants again moved for
a mistrial, which the circuit court denied.

               On March 20, 2019, the circuit court issued an order granting a new trial on
damages and denying the defendants’ renewed motions for judgment as a matter of law. As
pertained to the new trial on damages, the circuit court found that the verdict was “inconsistent,
[]not based on the evidence or [] against the clear weight of the evidence, [and] impermissibly
award[ed] damages in excess of a single recovery[.]” The circuit court found that J. F. Allen
sought only “$1.25 million total in damages for the recovery of a single injury” and that the jury’s
verdict—both individually against each defendant and collectively—exceeded that amount. The

                                                  7
court further noted the jury’s “general confusion and misunderstanding[.]” Further, it found that
given the “multiplicity of claims and defendants with respect to the single injury in this case . . . it
is impossible for the [c]ourt to discern which of the two Defendants should have to pay if the
[c]ourt were to remit damages . . . without additional factual findings.”

                With respect to the defendants’ renewed motions for judgment as a matter of law,
the circuit court found that, giving J. F. Allen the benefit of all reasonable inferences, the liability
verdicts were proper. These appeals followed.

                                      II. Standard of Review

               Multiple standards of review are implicated here. As to B & N’s motion for
judgment as a matter of law, “[t]he appellate standard of review for an order granting or denying
a renewed motion for a judgment as a matter of law after trial pursuant to Rule 50(b) of the West
Virginia Rules of Civil Procedure [1998] is de novo.” Syl. Pt. 1, Fredeking v. Tyler, 224 W. Va. 1,
680 S.E.2d 16 (2009). Further,

               [w]hen this Court reviews a trial court’s order granting or denying a
               renewed motion for judgment as a matter of law after trial under
               Rule 50(b) of the West Virginia Rules of Civil Procedure [1998], it
               is not the task of this Court to review the facts to determine how it
               would have ruled on the evidence presented. Instead, its task is to
               determine whether the evidence was such that a reasonable trier of
               fact might have reached the decision below. Thus, when considering
               a ruling on a renewed motion for judgment as a matter of law after
               trial, the evidence must be viewed in the light most favorable to the
               nonmoving party.

Syl. Pt. 2, Fredeking, 224 W. Va. 1, 680 S.E.2d 16. (emphasis added). With respect to the circuit
court’s ruling on the motions for a new trial:

                        In reviewing challenges to findings and rulings made by a
               circuit court, we apply a two-pronged deferential standard of review.
               We review the rulings of the circuit court concerning a new trial and
               its conclusion as to the existence of reversible error under an abuse
               of discretion standard, and we review the circuit court’s underlying
               factual findings under a clearly erroneous standard. Questions of law
               are subject to a de novo review.

Syl. Pt. 3, State v. Vance, 207 W. Va. 640, 535 S.E.2d 484 (2000). “Although the ruling of a trial
court in granting or denying a motion for a new trial is entitled to great respect and weight, the
trial court’s ruling will be reversed on appeal when it is clear that the trial court has acted under
some misapprehension of the law or the evidence.” Syl. Pt. 4, Sanders v. Georgia-Pac. Corp., 159
W. Va. 621, 225 S.E.2d 218 (1976). With respect to the specific trial errors alleged, those are
uniformly reviewed under an abuse of discretion standard. With these standards in mind, we
proceed to the parties’ arguments.

                                                   8
                                           III. Discussion

                The parties’ primary assignments of error pertain to the circuit court’s
determination that the verdict was unsupported by the evidence and therefore a new trial on
damages was necessary. However, as a threshold matter, B & N also assigns as error the circuit
court’s denial of its motion for judgment as a matter of law, arguing that the contractual language
warrants judgment in its favor. Finally, B & N also asserts a variety of trial errors including 1)
allowing introduction of the REA as substantive evidence; 2) refusing to give an intervening cause
instruction; 3) permitting a non-West Virginia licensed engineer to testify as an expert; and 4)
allegedly prejudicial remarks made during closing argument.

1.     JUDGMENT AS A MATTER OF LAW

                B & N initially assigns as error the circuit court’s refusal to grant it judgment as a
matter of law. It argues that, notwithstanding J. F. Allen’s allegations of negligence against it, the
contractual language entitles it to judgment as a matter of law because 1) J. F. Allen failed to follow
the claims process as required by the contract; 2) it had no contractual authority to act after the
final payment was rendered; and 3) it did not act in bad faith, as purportedly required for it to be
liable under the contract. J. F. Allen responds that B & N owes a professional duty of care
irrespective of the contract terms, but also, that B & N’s abrogation of its own contractual duties
as contained in the Engineering Agreement is evidence of its negligence.

                 Syllabus point six, in part, of Eastern Steel Constructors, Inc. v. City of Salem, 209
W. Va. 392, 549 S.E.2d 266 (2001) holds that “[a] design professional (e.g. an architect or
engineer) owes a duty of care to a contractor, who has been employed by the same project owner
as the design professional and who has relied upon the design professional’s work product in
carrying out his or her obligations to the owner . . . .” Importantly, syllabus point seven elaborates,
in part, that “the duty of care owed by the design professional to the contractor must be defined on
a case-by-case basis.” Id. (emphasis added). In that regard, the Eastern Steel Court explained
further:

               We note that the exact nature of the specific duty owed by a design
               professional may be impacted by provisions contained in the various
               contracts entered among the parties (e.g. the contract between the
               owner and the design professional, and the contract between the
               owner and the contractor), provided that such contractual provisions
               do not conflict with the law.
Id. at 401, 549 S.E.2d at 275 (emphasis in original). Despite the Court’s emphasis on “may” in
this dicta, B & N urges us to read this statement as conclusively holding that contractual language
must nonetheless form the outer boundary of liability under a professional negligence cause of
action.

               This Court has long held:

               “The questions of negligence, contributory negligence, proximate
               cause, intervening cause and concurrent negligence are questions of
                                                  9
               fact for the jury where the evidence is conflicting or when the facts,
               though undisputed, are such that reasonable men draw different
               conclusions from them.” Syl. Pt. 2, Evans v. Farmer, 148 W. Va.
142, 133 S.E.2d 710 (1963).

Syl. Pt. 10, Harbaugh v. Coffinbarger, 209 W. Va. 57, 543 S.E.2d 338 (2000). As discussed supra,
this Court addressed much of the contract language at issue in J. F. Allen I—particularly as pertains
to the claims process outlined in the Contractor Agreement—and found that, standing alone, it was
not dispositive of even the breach of contract claim against the Sanitary Board. Rather, the Court
properly recognized a variety of disputed factual issues which give rise to potential defenses to the
contract such as modification and waiver. J. F. Allen I, 237 W. Va. at 82, 785 S.E.2d at 632. The
facts adduced at trial, viewed in the light most favorable to J. F. Allen, plainly support the
availability of these defenses.

                Critically, these same factual disputes are centerpieces to J. F. Allen’s allegations
of professional negligence and B & N’s commensurate allegations of comparative negligence.
Indeed, the jury’s assessment of ten percent comparative negligence to J. F. Allen reflects a
consideration of whether its conduct contributed to its losses, as argued by B & N. Moreover,
while B & N adamantly insists the contract immunizes it for all but “bad faith” conduct, the
appendix record reveals that it submitted no instructions requiring the jury to find “bad faith” in
its contract administration, nor did B & N make this argument to the jury in closing. We therefore
find that the issues surrounding B & N’s liability were matters properly reserved for the jury’s
consideration and the circuit court committed no error in denying its motion for judgment as a
matter of law. However, whether B & N is entitled to have the liability and damages
determinations against it set aside and a new trial awarded as a result of irregularities in the jury’s
verdict is a separate issue, to which we now turn.

2.     NEW TRIAL

                We turn now to the central, two-pronged issue presented in these appeals. We
consider whether the circuit court erred in granting a new damages trial and, if not, whether it erred
in granting a new trial on damages alone, rather than both liability and damages. The circuit court
found that the verdict was “inconsistent,” “excessive,” and potentially rendered a double recovery
for a single injury, but that the liability verdict was not compromised by any deficiency in the
verdict and should stand. 9 More specifically, the circuit court concluded that J. F. Allen only
introduced evidence to support a damages award of approximately $1.2 million and therefore the

       9
          As pertains to damages, the court and the parties focus on the “double recovery”
prohibition in Syllabus point seven, in part, of Harless v. First Nat’l Bank in Fairmont, 169 W.
Va. 673, 289 S.E.2d 692 (1982): “A plaintiff may not recover damages twice for the same injury
simply because he has two legal theories.” While theoretically the verdict could be viewed as a
double recovery since the jury split its allegedly excessive verdict between two defendants against
whom two different theories of recovery were made, it is ultimately of no consequence whether it
was a double recovery or merely excessive. Under either scenario, it must be properly supported
by the evidence at trial.

                                                  10
jury’s verdict, which exceeded that amount—both individually and in the aggregate—must be set
aside.

                J. F. Allen concedes that the initial $1.3 million award against the Sanitary Board
only “approximates” the damages testified to by Mr. Willoughby and as more fully itemized in the
REA. However, to justify the verdict, J. F. Allen argues that there was sufficient evidence of
additional losses that “far exceeded” the $1.2 million upon which the jury’s approximate $4 million
award could be based. It cites two pieces of testimony in support. First, Mr. Hadjis testified that,
“In particular, this contract we lost a significant amount of money. More money than we are
claiming here today.” (emphasis added). Second—and the only specific monetary figure
purportedly assigned to those alleged additional losses—was the testimony of Mr. Willoughby,
who made the following brief statement:

               . . . [A]gain, when you look at J. F. Allen’s cost—what they spent
               on this job—and I’ve got reports showing that they’ve spent $7.1
               million. At that time their budget was, I believe, $4.8, so that was
               $2.5 million not counting the markup they lost. So that is $3 million
               over budget. So there were a lot of costs incurred by J. F. Allen on
               this job.

J. F. Allen states that these additional “losses” consisted of additional crews and equipment,
“extending working hours” resulting in “increased costs of home office support, management time
and attention, additional trips to the site, additional surveying, and maintenance of the safety
program.” Finally, J. F. Allen suggests that any amount over $1.2 million may constitute the jury’s
award of general damages for annoyance, aggravation and inconvenience, which has no definite
measure.

               B & N counters that the jury’s verdict was unsupported by any evidence in excess
of the approximate $1.2 million as set forth in the REA and that any argument to the contrary is
disingenuous since J. F. Allen’s counsel specifically told the jury to split the $1.2 million between
the two defendants in some manner. As indicated above, after utilizing a demonstrative exhibit
itemizing the REA and upon which he had handwritten the total of “$1,252,392.43” counsel stated:
“The damages are the same that we assert against both of these entities. . . . So of this amount,
you’ve got to decide how much you want to put against the Sanitary Board and what you want to
put against Burgess and Niple.”

                 B & N notes that, in closing, counsel expressly limited his discussion of damages
to “this number,” pointing to the $1.2 million, and made no reference to the $3 million “over
budget” figure mentioned by Mr. Willoughby. In fact, B & N cites to the remainder of Mr.
Willoughby’s discussion of the over-budget amount wherein he conceded he did not calculate J.
F. Allen’s losses on this basis because the over budget amount included items which were not
attributable to the defendants. Finally, B & N contends that the jury’s verdict is not supported by
an award of general damages for annoyance and inconvenience because corporations are not
entitled to such damages.




                                                 11
                With respect to a trial court’s decision to set aside a jury’s allegedly unsupported
verdict, this Court has held:

                        “In determining whether the verdict of a jury is supported by
                the evidence, every reasonable and legitimate inference, fairly
                arising from the evidence in favor of the party for whom the verdict
                was returned, must be considered, and those facts, which the jury
                might properly find under the evidence, must be assumed as true.”
                Syllabus point 5, Poe v. Pittman, 150 W. Va. 179, 144 S.E.2d 671
                (1965); syllabus point 3, Walker v. Monongahela Power Company,
                147 W. Va. 825, 131 S.E.2d 736 (1963).

Syl. Pt. 17, Jordan v. Bero, 158 W. Va. 28, 210 S.E.2d 618 (1974). However, “[a] verdict which
is not supported by the evidence or is so large that it indicates that the jury was influenced by
passion, partiality, prejudice or entertained a mistaken view of the case, should be set aside.” Id.
at 60, 210 S.E.2d at 639. See also Syl. Pt. 3, Raines v. Faulkner, 131 W. Va. 10, 48 S.E.2d 393
(1947) (“A verdict of a jury will be set aside where the amount thereof is such that, when
considered in the light of the proof, it is clearly shown that the jury was misled by a mistaken view
of the case.”); Linville v. Moss, 189 W. Va. 570, 575, 433 S.E.2d 281, 286 (1993) (preserving
allocation of fault and awarding new trial on damages where “the jury’s award . . . must have been
based upon some misinterpretation of the law of damages.”); Hall v. Groves, 151 W. Va. 449, 458,
153 S.E.2d 165, 170 (1967) (“A verdict in excess of the amount which the evidence shows a
plaintiff is justly entitled to recover should be set aside by the trial court.”).

                 In that regard, this Court has expressly held that “[i]f the trial judge finds the verdict
is against the clear weight of the evidence, is based on false evidence or will result in a miscarriage
of justice, the trial judge may set aside the verdict, even if supported by substantial evidence, and
grant a new trial.” Syl. Pt. 2, in part, Summers v. Martin, 199 W. Va. 565, 486 S.E.2d 305 (1997).
In the instant case, the circuit court found that the verdict must be set aside because the jury “based
its verdict on speculation instead of the evidence, when it found [$4.3 million against defendants]
despite the fact that J. F. Allen requested approximately $1.25 million in total damages for the
single injury alleged.” After review of the substantial evidence in this case, we agree.

               First, we reject J. F. Allen’s contention that the verdict is properly supported by Mr.
Willoughby’s brief mention of an “over budget” amount of $3 million during the eight-day trial.
There was no indication of whether this amount did or did not include the $1.2 million already
itemized in the REA and, more importantly, Mr. Willoughby explained that he did not approach
the REA from a “total cost” standpoint because “there were other issues on the job that cost them
money for which [defendants weren’t] responsible.” Secondly, irrespective of Mr. Hadjis’
generalized discussions of extra manpower, work hours, surveying costs, etc., J. F. Allen
introduced no documentation or itemizations for such expenses, which easily lend themselves to
calculation. In fact, Mr. Hadjis himself stated that any such expenses were “more” than J. F. Allen
was “claiming here today.”

               Finally, we likewise refuse J. F. Allen’s suggestion that the verdict amount in
excess of $1.2 million constitutes the jury’s award of general damages for aggravation, annoyance,

                                                    12
and inconvenience. B & N correctly notes that this Court has never squarely held that corporations
may recover such damages. 10 However, we find it unnecessary to pass on this particular issue
inasmuch as the jury was not instructed on these types of damages, nor is there any indication that
J. F. Allen ever requested any such instruction from the court.

                Instead, the only evidence presented in support of J. F. Allen’s damages were the
itemizations set forth in the REA and its supporting documentation. Certainly, J. F. Allen’s
counsel’s specific request for this amount in closing belies its position on appeal that the verdict
was otherwise supported by competent evidence. As this Court long ago explained, “[t]he
evidence must afford data, facts and circumstances, reasonably certain, from which the jury may
find the actual loss.” Carpenter v. Hyman, 67 W. Va. 4, ___, 66 S.E. 1078, 1080 (1910). 11 We
therefore find no abuse of discretion in the circuit court’s award of a new trial on damages.

               Having determined that the circuit court did not err in awarding a new trial on
damages, we turn to B & N’s contention that the jury’s questions and difficulties in returning its
verdict demonstrate confusion so profound, its liability determinations must also be called into
question. 12 With respect to ordering a new trial on damages alone, the Court has held:

                       Rule 59(a), R.C.P., provides that a new trial may be granted
               to any of the parties on all or part of the issues, and in a case where
               the question of liability has been resolved in favor of the plaintiff
               leaving only the issue of damages, the verdict of the jury may be set
               aside and a new trial granted on the single issue of damages.



       10
          But cf. Syl. Pt. 5, AIG Domestic Claims, Inc. v. Hess Oil Co., 232 W. Va. 145, 751 S.E.2d
31 (2013) (“A dissolved corporation that is asserting a claim solely in its corporate name under
authority of West Virginia Code § 31D-14-1405(b)(5) (2009) may not recover damages for the
personal aggravation, annoyance, and inconvenience of its non-party former shareholders.”).

       11
           Moreover, the jury, upon returning its initial verdict of only $1.3 million commented,
“We got it right this time.” As noted by the circuit court, this comment, along with its subsequent
inquiries after being sent back to deliberate on its specific award against B & N inquiring what
such an award was to be “based on,” certainly suggests the jury believed it had fully discharged
its duty as to an award of damages with its initial verdict. When it returned with an additional $3
million in damages against B & N, it appears that the jury was attempting to satisfy the circuit
court’s concern that it improperly completed the verdict form.

       12
          B & N casts this argument in terms of the “inconsistency” between the verdict and the
evidence, such as to characterize it as an “inconsistent verdict” which typically warrants a retrial
on both liability and damages. However, an inconsistent verdict lacks internal consistency and,
as a result, makes it unclear which aspect of the verdict is flawed and should be set aside. The
issue asserted with respect to this verdict is far more straightforward—simply that it was
unsupported by the evidence.

                                                 13
Syl. Pt. 4, Richmond v. Campbell, 148 W. Va. 595, 136 S.E.2d 877 (1964). However, “it must
appear, to justify a new trial limited to a single issue, that such issue is clearly separable from the
other issues in the case[.]” Hall, 151 W. Va. at 459, 153 S.E.2d at 171.

                 B & N fails to provide any rationale for why liability and damages are not separable
in this case, asserting generally that “lack of understanding regarding the damages shows a lack of
understanding regarding the essential elements of the claim from which the damages flow.” We
disagree with this conclusory assertion and find no demonstrable reason why the jury’s liability
determinations were in error and should be retried. As this Court observed in Hall:

               There has been a full and complete hearing on that branch of the
               case, and we find no fault with the judgment in respect thereto. The
               error is in the ascertainment of the amount of damages. The two
               matters are distinct and separable. When the only error relates solely
               to the quantum of damages, there would seem to be no sufficient
               reason for a new trial to determine again the right of recovery. In
               passing upon the entire case logically the jury would ascertain (1)
               whether the plaintiff is entitled to recover anything, and (2) if so,
               how much? The second proposition is wholly separate and distinct
               from the first
Id. at 457, 153 S.E.2d at 170 (quoting Chafin v. Norfolk and Western Railway Company, 80 W.
Va. 703, 93 S.E. 822, 825 (1917)). The jury’s litany of questions pertained solely to damages and
there is nothing demonstrably inconsistent or otherwise defective with its liability determination.
We therefore affirm the circuit court’s determination that the verdict must be set aside and a new
trial on damages is warranted. 13

3.     ADMISSION OF REA

                As indicated above, B & N also asserts a variety of trial errors, which it contends
warrants reversal for a new trial in its entirety. First, B & N claims that the circuit court committed
reversible error by permitting the REA to be introduced as substantive evidence. It claims that the
REA is a hearsay document prepared by J. F. Allen’s expert and was therefore inadmissible as
substantive evidence and cumulative. B & N urges that the REA therefore constituted an expert
report because it was 1) prepared by J. F. Allen’s retained expert, Mr. Willoughby, who called it
his “expert report”; 2) submitted seven months after the final payment was tendered for the project;
and, most importantly, 3) J. F. Allen’s representative testified in deposition that “the expectation

       13
          B & N further notes that, as observed by the circuit court, “a trial on damages necessitates
a complete retrial of the matter,” and argues that this necessity supports its argument for a retrial
in toto. However, as indicated above, prior to oral argument the Court was advised that the
Sanitary Board has entered a settlement with J. F. Allen, leaving only B & N as a party defendant.
The Court declines to speculate on how this settlement may affect the manner in which a retrial is
effectuated and limits its decision to the circuit court’s general determination that the damages
verdict must be set aside and a new trial on that issue awarded.

                                                  14
at the time [of the REA’s preparation] was this would be litigated because of [the] request to correct
the adjustment.”

                J. F. Allen maintains this document was merely a business record kept in the
ordinary course of its operations and reflected its documentation of a claim for equitable
adjustment as part of the contract claims process. As is well-established, “[a] trial court’s
evidentiary rulings, as well as its application of the Rules of Evidence, are subject to review under
an abuse of discretion standard.” Syl. Pt. 4, State v. Rodoussakis, 204 W. Va. 58, 511 S.E.2d 469
(1998).

               Rule 803(6) of the Rules of Evidence, commonly known as the “business records”
exception, provides that such documents are not hearsay if

                (A)     the record was made at or near the time by—or from
                information transmitted by—someone with knowledge;
                (B)     the record was kept in the course of a regularly conducted
                activity of a business, organization, occupation, or calling, whether
                or not for profit;
                (C)     making the record was a regular practice of that activity;
                (D)     all these conditions are shown by the testimony of the
                custodian or another qualified witness, or by a certification that
                complies with Rule 902(11) or (12) or with a statute permitting
                certification; and
                (E)     neither the source of information nor the method or
                circumstances of preparation indicate a lack of trustworthiness.

(emphasis added). In general, expert reports are inadmissible hearsay documents. See Wright v.
Premier Elkhorn Coal Co., 16 S.W.3d 570, 572 (Ky. Ct. App. 1999) (“The reports, prepared in
anticipation of litigation by experts retained for the trial, constitute out-of-court statements utilized
to prove the truth of the matter asserted.”); Corcoran v. Sears Roebuck & Co., 711 A.2d 371, 376
(N. J. Super. Ct. App. Div. 1998) (“[Expert] reports themselves are hearsay and generally are not
admissible.”). Expert reports may also, as B & N here contends, 14 contain imbedded hearsay, i.e.
hearsay within hearsay. West Virginia Rule of Evidence 703’s provision that an expert may, under
certain circumstances, rely on otherwise inadmissible evidence in forming an opinion, “does not,
however, authorize a fact-finder to consider hearsay communications contained in an expert’s
report for their truth.” In re Soriah B., 8 A.3d 1256, 1261 (Me. 2010).

                The Court is mindful that it “at every stage of the proceeding must disregard any
error or defect in the proceeding which does not affect the substantial rights of the parties.” W.
Va. R. Civ. P. 61. In that regard, B & N identifies no prejudice which was occasioned by the
introduction of the REA and in fact concedes that it was merely cumulative of Mr. Willoughby’s
testimony. Accordingly, even if this Court were to find that the REA was improperly admitted as
substantive evidence, its admission was plainly harmless and, more importantly, mooted by a new


        14
         Mr. Willoughby testified that the REA included “J. F Allen’s view [of] what had
happened. I wasn’t there every day. I didn’t deal with these folks. . . .”
                                                   15
trial on damages. The REA is purely a damages document, as effectively conceded by the parties.
Therefore, in view of our above conclusion that a new trial on damages is warranted, we find it
unnecessary to pass on this issue.

4.     QUALIFICATION OF EXPERT

                Next, B & N claims that J. F. Allen’s expert, Charles Dutill, was unqualified to
offer opinions because he was not a West Virginia-licensed engineer, citing West Virginia Code §
30-13-2 (1992), which prohibits the “practice of engineering” for non-State-licensed engineers. B
& N further argues that permitting Mr. Dutill’s testimony was erroneous because he had never
worked in this geographical area, had never designed a sewer system like the one at hand, had not
administered a contract such as this one in over sixteen years, had never utilized the form contract
at issue, and did not consider himself an expert on such a contract. J. F. Allen counters that the
statutory provision does not supplant the Rules of Evidence regarding expert testimony and that
attacks on the expert’s experience and credentialing were merely fodder for cross-examination.
We first observe that “[t]he admissibility of testimony by an expert witness is a matter within the
sound discretion of the trial court, and the trial court’s decision will not be reversed unless it is
clearly wrong.” Syl. Pt. 6, Helmick v. Potomac Edison Co., 185 W. Va. 269, 406 S.E.2d 700
(1991).

               West Virginia Code § 30-13-2 makes it unlawful to “practice or to offer to practice
engineering in this state, as defined in the provisions of this article . . . .” The “practice of
engineering” is defined as including: “consultation, investigation, evaluation . . . of engineering
works and systems . . . and the review of construction for the purpose of assuring compliance with
drawings and specifications any of which embraces such services or work, either public or private,
in connection with any utilities . . . .” W. Va. Code § 30-13-3(e) (1992).

                West Virginia Rule of Evidence 702(a) provides: “If scientific, technical, or other
specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact
in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education
may testify thereto in the form of an opinion or otherwise.” Further,

               [i]n determining who is an expert, a circuit court should conduct a
               two-step inquiry. First, a circuit court must determine whether the
               proposed expert (a) meets the minimal educational or experiential
               qualifications (b) in a field that is relevant to the subject under
               investigation (c) which will assist the trier of fact. Second, a circuit
               court must determine that the expert’s area of expertise covers the
               particular opinion as to which the expert seeks to testify.

Syl. Pt. 5, Gentry v. Mangum, 195 W. Va. 512, 466 S.E.2d 171 (1995).

               We find that this assignment of error has no merit. Mr. Dutill had over thirty-eight
years of experience in engineering, as well as engineering degrees from Cornell University. Any
purported inadequacies regarding his experience with contracts such as those at issue was a matter
for cross-examination and consideration by the jury. Moreover, West Virginia Code § 30-13-3(e)
does not prohibit an unlicensed engineer from providing expert testimony in a court of law. Similar
                                                 16
licensure statutes in other states have uniformly been rejected as implying such prohibition—even
where the language of those statutes do ostensibly prohibit serving as an expert. See J.T. Baggerly
v. CSX Transp., Inc., 635 S.E.2d 97, 103 (S. C. 2006) (rejecting use of licensure statute to
disqualify expert engineer as same would “clearly contravene Rule 702” since expert’s services
“were being offered to a South Carolina jury, not to the State’s citizens seeking traditional
professional engineering services”); Tellus Operating Grp., LLC v. Texas Petroleum Inv. Co., 105
So. 3d 274, 279 (Miss. 2012) (finding engineer licensure statute “has no bearing on whether a
witness is otherwise qualified as an expert” because public safeguarding objective “is not furthered
by restricting evidence in a judicial proceeding between private parties”); Baerwald v. Flores, 930
P.2d 816 (N. M. Ct. App. 1996) (same).

5.     INTERVENING CAUSE INSTRUCTION

                 B & N next asserts that the circuit court erroneously refused to instruct the jury on
intervening cause, as it requested. B & N sought the instruction on the basis that J. F. Allen’s
refusal to present a written claim prior to or contemporaneous with the final payment application
as required by the contract was the intervening act which caused its losses, irrespective of any
alleged negligence on the part of B & N. The circuit court initially agreed to the instruction, but
later rejected it on the basis that J. F. Allen’s failure to submit a claim was a “deliberate” and not
“negligent” act. The court also noted that it believed such a position was well-covered by the
instructions on comparative negligence and therefore the instruction was improper. With the latter
analysis, we agree. 15

               “As a general rule, the refusal to give a requested jury instruction is reviewed for
an abuse of discretion.” Syl. Pt. 1, in part, State v. Hinkle, 200 W. Va. 280, 489 S.E.2d 257 (1996).
Further,

               [a] trial court’s refusal to give a requested instruction is reversible
               error only if: (1) the instruction is a correct statement of the law; (2)
               it is not substantially covered in the charge actually given to the jury;
               and (3) it concerns an important point in the trial so that the failure
               to give it seriously impairs a defendant’s ability to effectively
               present a given defense.


       15
           While we agree an intervening cause instruction was not proper in this case, the circuit
court’s rationale that an intervening cause must necessarily be a negligent, rather than deliberate,
act appears to be based on the language of our caselaw. However, we note that references to
“negligent” acts may or may not be merely incidental to the facts of the particular cases, as opposed
to a required element of the defense. As discussed infra, the Restatement (Second) of Torts § 440
explains that “[a] superseding cause is an act of a third person or other force . . .” (1965). The
Restatement further provides that “[a]n intervening force is one which actively operates in
producing harm to another after the actor’s negligent act or omission has been committed.” Id. at
§ 441 (1965). This Court has not had occasion to examine the required nature of the intervening
cause in the context of a deliberate act, nor do we find it necessary to do so to resolve the issues
presented herein.

                                                  17
Syl. Pt. 11, State v. Derr, 192 W. Va. 165, 451 S.E.2d 731 (1994).

                 In this instance, the circuit court was correct that instructing the jury to assign
comparative fault among J. F. Allen and B & N properly accounted for any alleged fault of J. F.
Allen. Traditionally, an intervening cause instruction is proper where a third party’s acts are
alleged to extinguish the causal chain. 16 The Restatement (Second) of Torts § 440 explains that
“[a] superseding cause is an act of a third person or other force which by its intervention prevents
the actor from being liable for harm to another which his antecedent negligence is a substantial
factor in bringing about.” By implication, this does not include the acts of the plaintiff, against
whom a percentage of comparative fault may be applied as the jury sees fit. 17 We note the
importance of this distinction between the comparative fault of a plaintiff and that of a third party
because “in cases in which a defendant alleges that a plaintiff’s negligence proximately caused his
or her injury, [reference to both comparative fault] and the reference to independent intervening
cause . . . unduly emphasize[s] a defendant’s attempt to shift fault to a plaintiff.” Torres v. El Paso
Elec. Co., 987 P.2d 386, 393, overruled on other grounds by Herrera v. Quality Pontiac, 73 P.3d
16
           B & N cites two cases for the proposition that a defendant is entitled to an intervening
cause instruction based on the conduct of the plaintiff: Sydenstricker v. Mohan, 217 W. Va. 552,
618 S.E.2d 561 (2005) and Landis v. Hearthmark, LLC, 232 W. Va. 64, 750 S.E.2d 280 (2013).
Neither provide support for its position. Sydenstricker neither created nor cited to a syllabus point
regarding allegations of intervening cause against the plaintiff and, in fact, the alleged intervening
cause in that case was the conduct of a non-party who had settled. Id. at 556, 618 S.E.2d at 565.
In Landis, the only discussion of whether a party—not plaintiff—may constitute an intervening
cause is dicta from Sydenstricker and Costoplos v. Piedmont Aviation, Inc., 184 W. Va. 72, 74, 399
S.E.2d 654, 656 (1990). Landis, 232 W. Va. at 76, 750 S.E.2d at 292. More importantly, Landis
merely holds that parental immunity does not bar the defense of intervening causation against
parents. See Syl. Pt. 4, id. (“In a product liability action brought for injury to a child, the parental
immunity doctrine does not preclude a defendant from asserting, as a defense, that the conduct of
a parent was an intervening cause of the child’s injuries.”). It did not examine the question of
whether an intervening cause instruction is appropriate when the intervening cause asserted is the
conduct of the plaintiff.

       17
           See also Restatement § 442(d) and (f) (identifying considerations for determining
whether conduct is an intervening force including whether “the operation of the intervening force
is due to a third person’s act or to his failure to act” and “the degree of culpability of a wrongful
act of a third person which sets the intervening force in motion” (emphasis added)). See also Von
der Heide v. Com., Dep’t of Transp., 718 A.2d 286, 288 (Pa. 1998) (“Superseding cause allows
the unforeseeable acts of a third party, someone or something other than the plaintiff or the
defendant, to supplant the defendant’s conduct as the legal cause of the plaintiff’s injuries.”);
Brooks v. Logan, 903 P.2d 73, 80-81 (Idaho 1995), superseded by statute on other grounds as
stated in Carrier v. Lake Pend Oreille Sch. Dist., 134 P.3d 655 (Idaho 2006) (“[T]here is no
allegation that a third party or some ‘other force’ was the intervening, superseding cause . . . . In a
situation such as this, we believe the question is more appropriately one of comparative
negligence.”).

                                                  18
181 (N. M. 2003). As the Torres court explained, an improper instruction regarding plaintiff’s
fault under the auspices of intervening cause creates “an unacceptable risk that the jury will
inadvertently apply the common law rule of contributory negligence” which would bar recovery
altogether. Id. at 393.

               We therefore conclude that the circuit court committed no error in refusing B &
N’s intervening cause instruction.

6.      REMARKS IN CLOSING

               Finally, B & N claims that J. F. Allen’s counsel improperly argued to the jury that
neither defendant offered its own expert, thereby improperly reversing the burden of proof to the
B & N. More specifically, B & N complains of the following statements made in closing:

                Now, the engineer who is supposed to be the independent arbiter,
                again, we’re the only person that put on an expert. Our expert said
                that for those same sections, it was negligence for the engineer not
                to act. It was negligent for them not to recommend payment.

                [Counsel for B &N] doesn’t like our expert, who was qualified by
                the Judge, and testified—the only person who testified. They
                couldn’t get an expert to refute it. Nobody from management—
                you’d think somebody—Mr. Richards or somebody would come in
                and say, that’s wrong.

(emphasis added). J. F. Allen counters that B & N failed to object at the time of the comments and
therefore waived any error; B & N attempts to cure its clear failure to object by arguing that it
raised the issue in post-trial motions.

                This assignment of error has no merit. “Failure to make timely and proper objection
to remarks of counsel made in the presence of the jury, during the trial of a case, constitutes a
waiver of the right to raise the question thereafter either in the trial court or in the appellate court.”
Syl. Pt 6, Yuncke v. Welker, 128 W. Va. 299, 36 S.E.2d 410 (1945); see also Rowe v. Sisters of
Pallottine Missionary Soc’y, 211 W. Va. 16, 26 n.6, 560 S.E.2d 491, 501 n.6 (2001) (declining to
review remarks where “counsel did not make a contemporaneous objection to any of these
arguments, nor did the appellant ask for a curative instruction before the jury retired for its
deliberations”); State v. Asbury, 187 W. Va. 87, 91, 415 S.E.2d 891, 895 (1992) (“Generally the
failure to object constitutes a waiver of the right to raise the matter on appeal.”).

                                           IV. Conclusion

              For the foregoing reasons, the March 20, 2019, order of the Circuit Court of
Kanawha County ordering a new trial on damages and denying B & N’s motion for renewed
judgment as a matter of law is hereby affirmed.


                                                                                               Affirmed.
                                                   19
ISSUED: October 16, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                              20